DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/399,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘440 application recites two-part compositions of which one part is essentially as recited in the present claims. It would have been obvious at the time of filing to make compositions are presently claimed in order to formulate the compositions as claimed in the ‘440 application, because compositions of the present claims comprise a portion of the compositions of the ‘440.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,655,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘084 patent recites two-part compositions of which one part is essentially as recited in the present claims. It would have been obvious at the time of filing to make compositions are presently claimed in order to formulate the compositions as claimed in .

Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Masschelein et al., US 2002/0103094 A1, cited in the attached IDS. It provides motivation to make solid compositions comprising the presently-recited ingredients, but it provides no guidance regarding the physical form of the solid compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.

/JOHN R HARDEE/Primary Examiner
Art Unit 1761